Citation Nr: 1220578	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  07-09 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for metastatic melanoma, for the purposes of accrued benefits.  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a respiratory disorder, for the purposes of accrued benefits.  

3.  Entitlement to service connection for a gastrointestinal disorder, to include hemorrhoids and irritable bowel syndrome, for the purposes of accrued benefits.  

4.  Entitlement to service connection to fracture residuals, to include to the left scapula, fifth rib, and a laceration of the temporal region, for the purposes of accrued benefits.  

5.  Entitlement to service connection for a disorder of the right wrist, to include carpal tunnel syndrome, for the purposes of accrued benefits.  

6.  Entitlement to service connection for the cause of the Veteran's death.  

7.  Entitlement to eligibility for Dependents' Educational Assistance under 38 U.S.C.A. § 35 (DEA).  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from June 1970 to July 1993; he died in March 2004, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) from October and November 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In February 2012, the case was sent to the Veterans Health Administration (VHA) for a medical opinion regarding the claim of service connection for the cause of the Veteran's death.  The appellant has not been afforded an opportunity to review a copy of the VHA opinion; however, as the opinion is fully favorable and allows for a full grant of the benefit sought, such an opportunity is not necessary.  


FINDINGS OF FACT

1.  The Veteran filed claims for entitlement to service connection for a gastrointestinal disorder, fracture residuals (temporal region scarring, rib, and scapula), a right wrist disorder, and a petition to reopen previously denied claims for entitlement to service connection for melanoma and a lung disorder in March 2004.  

2.  The Veteran died in March 2004, and the appellant filed her claim for accrued benefits within two years of the Veteran's death.  

3.  The Veteran was denied service connection for melanoma and a lung disorder in a November 2001 rating decision which was confirmed in an October 2002 statement of the case; the Veteran did not perfect the appeal to the Board.  

4.  Evidence received since the November 2001 rating decision and prior to the Veteran's death in March 2004 does not relate to an unestablished fact necessary to substantiate the underlying claims for service connection for melanoma or a lung disorder; it does not raise a reasonable possibility of substantiating those claims for the purposes of a claim for accrued benefits.  

5.  The evidence of record does not show that the Veteran experienced chronic fracture residuals of the scapula, temporal region, and rib; a chronic gastrointestinal disability; or a chronic right wrist disorder, to include carpal tunnel syndrome, at the time of his death.  The evidence of record at the time of death in March 2004 does not support the claims of service connection for the purposes of accrued benefits.  

6.  The Veteran developed fatal metastatic melanoma as a result of extended sunlight exposure to unprotected skin areas during his lengthy service aboard ships in the U.S. Navy.  

7.  The Veteran rendered many years of honorable service in the U.S. Navy and retired from active service; the Veteran's death is causally related to service, and the legal requirements for DEA eligibility are met.   


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen a claim for entitlement to service connection for metastatic melanoma, for the purposes of accrued benefits.  38 U.S.C.A. § 5108, 5121 (West 2002); 38 C.F.R. § 3.156(a), 3.1000 (2011).

2.  New and material evidence has not been received to reopen a claim for entitlement to service connection for a respiratory disorder, for the purposes of accrued benefits.  38 U.S.C.A. § 5108, 5121 (West 2002); 38 C.F.R. § 3.156(a), 3.1000 (2011).

3.  Service connection for a gastrointestinal disorder, to include hemorrhoids and irritable bowel syndrome, for the purposes of accrued benefits, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.1000 (2011).

4.  Service connection to fracture residuals, to include to the left scapula, fifth rib, and a laceration of the temporal region, for the purposes of accrued benefits, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.1000 (2011).

5.  Service connection for a disorder of the right wrist, to include carpal tunnel syndrome, for the purposes of accrued benefits, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107, 5121; 38 C.F.R. §§ 3.102, 3.303, 3.1000 (2011).

6.  Service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.312 (2011).

7.  The legal criteria for eligibility to DEA have been met.  38 U.S.C.A. §§ 3500, 3501, 3510, 3512 (West 2002); 38 C.F.R. §§ 3.807(a), 21.3020, 21.3021 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  Information means non-evidentiary facts, such as the claimant's address and Social Security number or the name and address of a medical care provider who may have evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2011).  Second, VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

As discussed in more detail below, sufficient evidence is of record to grant the claim for service connection for the cause of the Veteran's death and for eligibility to DEA.  Therefore, no further development is needed with respect to these claims.  

With regard to the denied claims for accrued benefits, as noted in more detail below, the appellant must rely on the evidence of record (either directly or constructively) at the time of the Veteran's death in order to be successful in her claims.  That is, she is legally precluded from providing new evidence in support of her claims for accrued benefits, and, as discussed in greater detail in the attached decision, her claims cannot be substantiated as a matter of law.  Accordingly, with respect to these claims, no discussion of VA's duties to notify and assist is necessary.  Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002).  

Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction (the RO) or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted if it is shown that the veteran experiences a disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Analysis-New and Material Evidence/Service Connection/Accrued Benefits  

On the day prior to his death, the RO received the Veteran's claims for service connection for fracture residuals, a right wrist disorder, and for a gastrointestinal disorder.  In addition to these claims, the Veteran also applied to reopen claims of service connection for a respiratory disorder and metastatic melanoma.  The date stamp for receipt of the claims was the day before the Veteran's death.  Thus, the Veteran did have these claims pending at the time of his death.  

Upon the death of an individual receiving benefit payments, certain persons shall be paid periodic monetary benefits to which that individual was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid for a period not to exceed 2 years, based on existing rating decisions or other evidence that was on file when the Veteran died.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a); Jones v. Brown, 8 Vet. App. 558 (1996).  Only evidence contained in the claims file at the time of the Veteran's death, or certain VA and service department records considered constructively in the claims file at that time, may be considered in adjudicating a claim for accrued benefits.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 353 (1993).  Pursuant to 38 U.S.C.A. § 5121(c), a claim for accrued benefits requires that the application be filed within one year after the date of death.  The Veteran died in March 2004.  The appellant filed her accrued benefits claims in June 2004; thus, her claims were timely filed.  Id.

Regarding the pending petitions to reopen, the Board notes that the claims of service connection for metastatic melanoma and a lung disorder were denied by the RO in November 2001.  The RO reviewed the relevant in-service and post-service history and determined that the evidence did not show that melanoma had causal origins in active service.  With regard to the lung disorder, the RO noted that the service records showed that the Veteran had childhood asthma that had resolved by the time of service entry, and that the then-currently present lung disease, noted as chronic obstructive pulmonary disease (COPD), did not have causal origins in active service.  The Veteran initiated a timely notice of disagreement to start the appeal process.  In addition, the Veteran forwarded private treatment records that indicated he had melanoma in 1999/2000, and there is a single private note, authored by a Dr. A., which purportedly linked COPD with active service.  In issuing the statement of the case (SOC) of October 2002, the RO re-adjudicated the claims in consideration of the new evidence.  The RO determined that the new evidence confirmed that a chronic disorder was shown with respect to melanoma, and that there was no rationale associated with the positive opinion regarding a nexus between COPD and service.  Essentially, the RO continued to conclude that the evidence did not indicate that the Veteran's melanoma and respiratory disorder had causal origins in service.  No substantive appeal was received to perfect the appeal to the Board, and the RO's determination is final.  

In submitting his petition to reopen prior to his death, the Veteran essentially contended that a chronic lung disorder and melanoma should be service connected.  As noted above, because the Veteran died during the pendency of the appeal, and because the appellant is pursuing benefits on an accrued basis, the Board must limit itself to analyzing evidence of record at the time of the Veteran's death in March 2004.  The appellant has submitted additional evidence since that time, to include the terminal hospitalization records; however, at least with respect to accrued benefits claims, VA is prohibited by law from considering these documents, as the documents were received subsequent to the Veteran's death.  The Veteran did not die at a VA Medical Center, and there are no outstanding VA medical records (which are constructively part of the file even if not physically located in the claims file).  Thus, with respect to evidence either directly or constructively of record at the time of the Veteran's death, the Board must note that there is very little submitted except the Veteran's own contentions of entitlement to service connection.  This is neither new nor material, and unfortunately, the claims of service connection on an accrued basis cannot be reopened.  

With respect to the new claims for service connection received prior to the Veteran's death, the Board notes that the Veteran did not have a diagnosis of irritable bowel syndrome in service; however, there is a single complaint of hemorrhoids in April 1991 and a complaint of acute diarrhea in December 1980.  As far as fracture residuals are concerned, the Veteran did experience an automobile accident in March 1975, and lacerations were noted at that time.  The Veteran had complaints of headaches and shoulder pain at the time of the accident.  After service, there are no indications of complaints of residuals of this accident, and the medical records available prior to March 2004 do not show that current and chronic residuals of this accident, to include fracture residuals in the scapula, rib, and face, were present.  Moreover, the evidence of record in March 2004 does not show that the Veteran experienced a chronic disorder in the right wrist, to include carpal tunnel syndrome, as a consequence of the in-service accident or as a result of any other event in service.  

As noted with regard to the petitions to reopen, VA must only look to evidence that was of record at the time of death when adjudicating claims for accrued benefits.  That is, although there is evidence of gastrointestinal symptoms in service as well as of an accident, the Board is precluded from obtaining a medical opinion addressing etiology (as it would do during the Veteran's lifetime).  Such an opinion would be, by necessity, received after the Veteran's death, and any such assessment, however positive, would not be legally sufficient to establish entitlement to service connection for the claimed disorders on the basis of accrued benefits.  Accordingly, as the record does not show that the Veteran experienced the claimed disorders at the time of his death, and as there is no evidence suggesting that VA records (constructively part of the file) are outstanding, the Board must deny the claims for entitlement to service connection for the purposes of accrued benefits.  

Analysis-Service Connection/Cause of Death and DEA

Cause of Death

The appellant contends that the Veteran died as a result of metastatic melanoma, and that such a disorder had causal origins in service.  The cause of death is not debated, as the Veteran had undergone treatment for melanoma starting as early as 1999, when a growth was found on his ear.  The Veteran underwent chemotherapy treatment for the condition; however, he ultimately died as a result of this disease in March 2004.  A certificate of death lists cardio respiratory arrest as the immediate cause of death, with cerebral hemorrhage, bilateral pulmonary embolism, and metastatic melanoma as underlying causes of death.

The appellant submitted the letters of private physicians in order to help support the claim.  Essentially, it was contended that the Veteran was either exposed to herbicides as a result of Vietnam service or, as a consequence of duty spent aboard ship in tropical areas, that there was an extended exposure to sunlight which precipitated the development of melanoma.  The Board, in noting a letter of August 2004 which stated a potential relationship between extended sun exposure and cancer, dispatched the claim to a dermatologist with the Veterans Health Administration (VHA) for an expert opinion.  

The returned opinion, dated in April 2012, is supportive of the appellant's contentions.  Specifically, the VHA dermatologist noted that she had reviewed the file, and that the Veteran had spent 23 years on active duty.  This was nearly half of his life, and the physician pointed out that much of that time was spent in geographical areas where intense sun exposure was possible.  The physician noted that the development of the melanoma lesion on the ear was in a place that was not protected from sunlight by a uniform.  The dermatologist stated that "volumes of scientific research" support the theory that there is a relationship between the development of melanoma and areas which are chronically exposed to the sun.  The conclusion was that the multiple years of chronic exposure to the sun aboard ship contributed to the eventual melanoma and untimely death.  Indeed, the physician concluded that "more likely than not[,] this melanoma is service connected."  

The VHA dermatologist's opinion is well-rationalized and is uncontroverted.  Melanoma was an underlying cause of death, the Veteran had an extensive period of naval service which would have subjected him to intense sunlight exposure, and the evidence supports a causal link between sunlight exposure in service and the development of the fatal cancer.  Accordingly, the requirements of service connection for the cause of the Veteran's death have been met.  The claim will be granted.   

Eligibility for DEA

For the purposes of educational assistance under Chapter 35, a dependent of a Veteran will have basic eligibility if the following conditions are met:  (1) the Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3500, 3501, 3510, 3512; 38 C.F.R. §§ 3.807(a), 21.3020, 21.3021.

The Veteran had many years of honorable service and was honorably retired from active duty.  The above decision grants service connection for the cause of the Veteran's death, and therefore, the basic legal requirements for eligibility for DEA have been met.  The claim is granted.  


ORDER

New and material evidence has not been received to reopen a claim for entitlement to service connection for metastatic melanoma, for the purposes of accrued benefits; the claim is denied.  

New and material evidence has not been received to reopen a claim for entitlement to service connection for a respiratory disorder, for the purposes of accrued benefits; the claim is denied.  

Entitlement to service connection for a gastrointestinal disorder, to include hemorrhoids and irritable bowel syndrome, for the purposes of accrued benefits, is denied.  

Entitlement to service connection to fracture residuals, to include to the left scapula, fifth rib, and a laceration of the temporal region, for the purposes of accrued benefits, is denied.  

Entitlement to service connection for a disorder of the right wrist, to include carpal tunnel syndrome, for the purposes of accrued benefits, is denied.  

Entitlement to service connection for the cause of the Veteran's death is granted.  

Entitlement to eligibility for DEA is granted.  


____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


